Citation Nr: 1638881	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from June 17, 2010, forward. 

4.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from August 1974 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issues involving service connection for a psychiatric disorder, TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of hearing loss during active duty; audiometric testing revealed normal hearing throughout service.  

2.  There is no evidence that a hearing loss disability became manifest during service or during the first year after separation from service.  

3.  The Veteran's current hearing loss did not have its onset during active military service and is not otherwise the result of active military service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records; VA treatment records; a VA examination report; assisted the appellant in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant was afforded a VA examination in June 2010, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran served in the Army as a field radio mechanic.  He had two distinct periods of active duty.  His first period of active duty was from December 1971 to December 1973; service personnel records establish that he had foreign service in Europe during this period of service.  Service personnel records reveal that the Veteran had a second period of active service from August 1974 to January 1975.  However, separation papers, DD 214, for this period of time show that he had only 1 month and 22 days of service during this time.  Service personnel records show that he enlisted on August 16, 1974 and that on September 13, 1974 he went absent without leave (AWOL); in October 1974 he was "dropped from the rolls (desertion)."  His total time lost was 105 days, he returned to military control on December 30, 1974 and was then given a general discharge in January 1975.  

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of hearing loss during active duty.  In January 1975 separation examination for his second period of service was conducted.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
5
5
5
5

The January 1975 separation examination test results are consistent with the other audiometric testing of the Veteran which was conducted several times during both periods of service and revealed normal hearing throughout service, without any evidence of hearing loss disability.  See, McKinney v. McDonald, 28 Vet.App. 15 (2016).  

A May 2007 VA audiology consultation indicated that the Veteran had "mild to moderately severe high frequency sensorineural hearing impairment," but that his word recognition scores were excellent, being 92 percent correct in both ears.  No opinion was expressed as to the etiology of the Veteran's hearing loss.  

In June 2010 a VA audiology examination of the Veteran was conducted.  The Veteran reported he was a field radio repairman during service and that he was exposed to related noise.  He reported post-service civilian employment as a commercial and industrial electrician with related noise exposure.  Testing revealed that the Veteran had a current hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that there was consistent documentation of normal hearing in both ears during service through his final separation examination in January 1975, and that there were no complaints of hearing loss during service, nor was there any evidence of symptoms of hearing loss persisting from service to the present.  The examiner's medical opinion was that the Veteran's current hearing loss was not caused by or a result of noise exposure during service.  

At the May 2016 hearing, the Veteran testified that his general belief was that his current hearing loss was due to noise exposure during service.  He did not assert any hearing loss in service or any continuity of symptomatology to the present.  

The preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss during active duty.  His hearing was normal on audiology testing conducted throughout service including his final separation examination in January 1975.  There is no evidence that the appellant's hearing loss became manifest within the first year after his separation from active duty.  Finally, there is no evidence linking the appellant's hearing loss to active duty.  The only medical opinion of record indicates that the Veteran's hearing loss is not related to service or to his military noise exposure.  Accordingly, the preponderance of the evidence is against the claim for service connection for hearing loss; the benefit-of-the-doubt rule does not apply, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for hearing loss is denied.  


REMAND

The Veteran originally filed a claim for service connection for PTSD and he submitted an April 2007 stressor statement where he alleged he served in combat in Vietnam.  He made similar reports of stressors at the time of VA treatment in October 2007; he reported Vietnam war experiences such as seeing dead bodies during combat.  Review of the record reveals these assertions by the Veteran to be false.  His service personnel records are of record and clearly show that he never served in Vietnam; rather, he served in Europe.  Despite this, the few VA treatment records documenting psychiatric symptoms also show that he was prescribed Paxil, an anti-depressant, and there are also some notations of symptoms of depression.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

At the recent Board hearing, the Veteran was very non-specific in regard to testimony related to PTSD or any other psychiatric disorder.  However, he did indicate symptoms of depression.  The representative also raised, if obliquely, the issue of service connection for a psychiatric disorder secondary to the Veteran's service-connected liver disease.  The Veteran is service-connected for hepatis c, including a resulting liver transplant and the medical notations of depression do appear around the time that the liver transplant became necessary.  The Veteran has also never been accorded a Compensation and Pension examination for psychiatric disorders.  

At the May 2016 hearing the Veteran asserted that he now required assistance with multiple activities of daily living, which indicates an increase in symptoms which may require aid and attendance to warrant an award of SMC since the last aid and attendance examination.  

Finally, the Veteran's claim for TDIU cannot be finally adjudicated until the claim for service connection for a psychiatric disorder is finally decided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection, SMC and TDIU, to include all VA and non-VA medical records. 

The Veteran must be asked to provide all information and necessary releases for VA to obtain all medical records related to his substance abuse treatment in Lowgap, North Carolina. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the evidence of record, in the form of electronic records, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty.   The examiner is informed that the evidence shows that the Veteran served in the United States and Europe during service; he did not serve in Vietnam and he did not serve in combat.  

Following a review of the claims file the examiner is also requested to indicate if whether it is at least as likely as not (a 50 percent probability or more) that any currently diagnosed psychiatric disorder is caused or aggravated by his service-connected hepatis c.  
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; 38 C.F.R. § 4.125  (2014).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's reported stressors.

A complete rationale for all opinions must be expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran should be afforded a VA aid and attendance examination.  The examiner should address whether the Veteran's service connected disability/ies result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment. 

The examiner also should state whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted. 

A complete rationale must be provided for any opinion(s) expressed. If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


